Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Carl Peterson (Reg. 72674) on 1/11/2022.
Please Amend the claims as following:
1. (Currently Amended) A system comprising:
an energy tracking 
couple to a switching power supply to receive a switching signal, wherein:
the switching power supply has an output configured to provide power to a load;
a reference load is coupled to the output of the switching power supply;
a calibration load switch is coupled to the reference load to selectably provide a current path through the reference load;
the switching power supply includes an additional switch coupled between an energy source and the load; and
the switching signal is configured to control the additional switch;
measure a first value of a parameter of the switching signal associated with a time in which the calibration load switch provides the current path through the reference load; and

an energy monitoring controller coupled to the energy tracking circuit and configured to:
receive the first value and the second value of the parameter; and
determine energy consumed by the load based on a difference between the first value and the second value.
2. (Currently Amended) The system of claim 1, wherein the energy monitoring controller is configured to couple to the load and to generate, based on the energy consumed by the load, a control signal to the load configured to cause the load to change loading of the switching power supply by the load.
5. (Currently Amended) The system of claim 1, wherein:
the energy source comprises a battery; and
the energy monitoring controller is configured to estimate life of the battery coupled to the switching power supply.
6. (Currently Amended) The system of claim 1, wherein:
the switching power supply includes an energy storage circuit element;
the switching signal includes a set of pulses; and
the energy monitoring controller is configured to determine an amount of energy transferred to the energy storage circuit element by each pulse of the set of pulses.
9. (Currently Amended) The system of claim 1, wherein:
the switching signal includes a set of pulses; and
circuit includes error detection logic configured to:
determine whether a pulse width of the set of pulses exceeds a pulse-width threshold; and
determine whether an inter-pulse interval of the set of pulses exceeds an inter-pulse interval threshold.
10. (Currently Amended) The system of claim 1, wherein the energy tracking circuit includes error detection logic configured to:
receive a VIN value and a VOUT value associated with the switching power supply;
determine whether the VIN value exceeds a VIN threshold; and
determine whether the VOUT value exceeds a VOUT threshold.
13. (Currently Amended) A system comprising:
a switching power supply that includes:
an input to receive an input voltage;
an output configured to couple to a load to provide an output voltage to the load based on the input voltage and to couple to a reference load, wherein a calibration load switch is coupled to the reference load to control a current path through the reference load;
a first switch coupled to control the providing of the output voltage based on the input voltage according to a switching signal; and
a controller coupled to the first switch to provide the switching signal;
an energy tracking circuit coupled to the switching power supply and configured to:
receive the switching signal;
measure a first value of a parameter of the switching signal associated with a time in which the calibration load switch provides the current path through the reference load; and

an energy monitoring controller coupled to the energy tracking circuit and configured to:
receive the first value and the second value of the parameter; and
determine energy consumed by the load based on a difference between the first value and the second value.
14. (Currently Amended) The system of claim 13, wherein the energy monitoring controller is configured to couple to the load and to generate, based on the energy consumed by the load, a control signal to the load configured to cause the load to change loading of the switching power supply by the load.
18. (Currently Amended) The system of claim 13, wherein:
the switching power supply includes an energy storage circuit element coupled to provide the output voltage based on the input voltage;
the switching signal includes a set of pulses; and
the energy monitoring controller is configured to determine an amount of energy transferred to the energy storage circuit element by each pulse of the set of pulses.
19. (Currently Amended) The system of claim 13, wherein the energy monitoring controller is configured to estimate life of a battery coupled to the switching power supply.

Allowable Subject Matter
3. 	Claims 1-20 are allowed.

	Regarding to Claim 1 or claim 13, 
Patel(US20120068692A1)   teaches  a system comprising:

an energy tracking circuit( e.g., 110, Fig. 2, & 193, 194, ( power conductor), Fig. 1) configured to: couple to a power supply ( [0049] utility that provides 120 V AC power to the power conductor 193, 194 )to receive a switching signal ( e.g., see Fig. 8, the sensor sense a switching signal and Fig. 13, the AC switching signal shown in Fig. 8 can be used to generate squared signal , which is also switching signal ), wherein: the power supply ( e.g. [0049] utility that provides 120 V AC power to the power conductor 282, Fig. 11) has an output configured to provide power to a load (e.g., 289 and VDD output after 289, Fig. 11) ;
a reference load ( e.g., 1188, Fig. 11)  is coupled to the output of the power supply ( e.g., utility provides output to 282, Fig. 11, therefore 282 is connects to the output of the power supply) ; and a calibration load switch ( e.g., 1187, Fig. 11)  is coupled to the reference load ( e.g., 1188, Fig. 11)  to selectably provide a current path through the reference load ( e.g., 1188, Fig. 11) ;
measure a first value of a parameter of the switching signal associated with a time in which the calibration load switch provides the current path through the reference load ( e.g., 1861, 1862, Fig. 18, couple the calibration load to the branch and obtain the first measurement, and sensor measures the current/voltage of the switching signal as seen in Fig. 8 and Fig. 13); and measure a second value of the parameter of the switching signal associated with a time in which the calibration load switch inhibits the current path through the reference load ( e.g., 1865, 1866, Fig. 18, and sensor measures the current/voltage of the switching signal as seen in Fig. 8 and Fig. 13); and
an energy monitoring controller ( e.g., 120, Fig. 2) coupled to the energy tracking circuit ( e.g. 110, Fig. 2) and configured to:
receive the first value and the second value of the parameter( e.g., 1866, Fig.18); and

Prodic (US 20090267582) teaches a system comprising:
a switching power supply has an output ( Vout, Fig. 1) configured to provide power to a load ( load, Fig. 1), a reference load ( e.g., 114, Fig. 1) is coupled to the output of the switching power supply( vout, Fig. 1),  wherein a calibration load switch ( switch connected to 114, Fig. 1) is coupled to the reference load ( e.g., 114, Fig. 1)  to control a current path through the reference load ( e.g., 114, Fig. 1); additional switch ( e.g., 104, Fig. 1) coupled between 
However, the prior art of record fails to teach or suggest measure a first value of a parameter of the switching signal (the switch signal as defined  in claim 1 or claim 13 as “ the switch power supply includes an additional switch coupled between an energy source and the load, the switching signal is configured to control additional switch” ) associated with a time in which the calibration load switch provides the current path through the reference load; and measure a second value of the parameter of the switching signal associated with a time in which the calibration load switch inhibits the current path through the reference load; and determine energy consumed by the load based on a difference between the first value and the second value in combination with other limitations of the claim.
	Regarding to Claims 6-12, 14-20 they depend on claims 1 or 13 above.
5.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Terminal Disclaimer

6. The terminal disclaimer filed on 1/2/2022 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of US
10707038 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 20130063102 A1) teaches about a constant time controller for a switched power supply.
Qahouq (US 20080106248 A1) teaches about Voltage Regulator Configured To Exchange Commands And Data With A Power Management Engine
Kling (US20010003207A1) teaches the power consumed by at least a portion of a computer system is monitored by measuring a parameter that is approximately proportional to the consumed power, such as voltage, current, or the duty cycle of a switching signal in a power supply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836